              Case 1:20-cv-09291-RA Document 10 Filed 04/15/21 Page 1 of 2


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 RAMON JAQUEZ, on behalf of himself an all                          DATE FILED:
 others similarly situated,

                             Plaintiff,
                                                                      20-CV-9291 (RA)
                        v.                                                 ORDER
 A BOOK COMPANY, LLC,

                             Defendant.



RONNIE ABRAMS, United States District Judge:

       A summons was issued in this case on November 6, 2021. Dkt. 4. According to the Federal

Rules of Civil Procedure, Plaintiff was thus obligated to serve process on Defendant no later than

February 4, 2021. See Fed. R. Civ. P. 4(m). Plaintiff did not do so. On February 19, 2021, the Court

ordered Plaintiff to request an extension of time to serve process or file proof of service no later than

February 26, 2021. On February 22, Plaintiff filed a motion to extend time to serve Defendant and for

leave to serve Defendant via alternative means. Dkt. 7. The Court granted the motion, extending

Plaintiff’s time to serve until March 25, 2021 and permitting Plaintiff to serve process via mail and

email. Dkt. 8. Plaintiff was directed to file proof of service no later than March 25, 2021. Id. To

date, Plaintiff has not done so.
               Case 1:20-cv-09291-RA Document 10 Filed 04/15/21 Page 2 of 2



         Plaintiff is accordingly ordered to file proof of service no later than April 23, 2021. Failure to

comply with this order will result in dismissal of this action without prejudice pursuant to

Federal Rule of Civil Procedure 41(b).

SO ORDERED.

Dated:      April 15, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge




                                                      2
